 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATED DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11 WESLEY BRUCE HOLDEN,                                Case No. 2:-19-cv-01525-WBS-EFB
                                                       (Removed from Sacramento County Superior
12                  Plaintiff,                         Court, Case No 34-2019-00259489)

13          v.                                         ORDER CONTINUING STATUS
                                                       CONFERENCE DATES
14 COSTCO WHOLESALE CORPORATION,
     and DOES 1 TO 25,
15                                                     The Hon. William B. Shubb
                    Defendants.                        Courtroom 5, 14th Floor
16
17
18          The Court, having read and considered the Stipulation to continue the Status Conference

19 currently set for June 7, 2021, and good cause appearing therefore, rules as follows:
20          IT IS HEREBY ORDERED that the Status Conference set for June 7, 2021 at 1:30p.m. is

21 continued to December 6, 2021 at 1:30p.m. A joint status report shall be filed no later than
22 November 22, 2021.
23          IT IS SO ORDERED.

24 Dated: May 24, 2021
25
26
27
28

                                                    -1-             Case No. 2:-19-cv-01525-WBS-EFB
                                                     ORDER CONTINUING STATUS CONFERENCE DATES
